Gray, J.
1. The plaintiff’s possession of the property sued for was sufficient to sustain this action against any one who did not show a better title. Magee v. Scott, 9 Cush. 150. 2 Greenl. Ev. § 637.
2. By the St. of 1865, c. 207, § 2, the plaintiff’s wife was a competent witness to prove her conversations with the defendant and his agent in her husband’s absence; and also her authority from her husband, as it does not appear by the bill of exceptions to have been derived from private conversations with him. Her further testimony was admissible to identify the coats in question.
3. No question of tender of the sum lent, or demand and refusal of the coats, appears to have been raised at the trial.
4. The bill of exceptions does not show that the defendant’s book contained anything material to the defence of this action, and therefore shows no ground of exception to its exclusion. Fuller v. Ruby, 10 Gray, 285, Hackett v. King, 8 Allen, 144.

Exceptions overruled.